NUMBER 13-19-00181-CV

                                     COURT OF APPEALS

                           THIRTEENTH DISTRICT OF TEXAS

                              CORPUS CHRISTI - EDINBURG


                            IN RE ALANA LEIGH ETHERIDGE


                           On Petition for Writ of Mandamus.


                                  MEMORANDUM OPINION

   Before Chief Justice Contreras and Justices Longoria and Perkes
          Memorandum Opinion by Chief Justice Contreras1

        On April 10, 2019, relator Alana Leigh Etheridge filed a petition for writ of

mandamus seeking to compel the respondent to withdraw from serving as an assigned

judge in the underlying proceeding. See generally TEX. GOV’T CODE ANN. § 74.053 (West,

Westlaw through 2017 1st C.S.). She further requests that we grant an emergency stay

of the hearing that the respondent has set for April 11, 2019 at 9:00 a.m.

        A writ of mandamus will issue only if the trial court clearly abused its discretion and

the relator has no adequate remedy on appeal. In re Dawson, 550 S.W.3d 625, 628 (Tex.


        1 See TEX. R. APP. P. 47.4 (distinguishing opinions and memorandum opinions); id. R. 52.8(d)
(“When granting relief, the court must hand down an opinion as in any other case,” but when “denying relief,
the court may hand down an opinion but is not required to do so.”).
2018) (orig. proceeding) (per curiam); In re Nationwide Ins. Co. of Am., 494 S.W.3d 708,

712 (Tex. 2016) (orig. proceeding); Walker v. Packer, 827 S.W.2d 833, 839–40 (Tex.

1992) (orig. proceeding). The relator bears the burden of proving both requirements. In

re H.E.B. Grocery Co., 492 S.W.3d 300, 302 (Tex. 2016) (orig. proceeding) (per curiam);

Walker, 827 S.W.2d at 840.

        When an assigned judge overrules a timely objection to his assignment, all the

judge’s subsequent orders are void and the objecting party is entitled to mandamus relief.

In re Canales, 52 S.W.3d 698, 701 (Tex. 2001) (orig. proceeding). In such a case, the

objecting party need not demonstrate that it lacks an adequate remedy by appeal. Dunn

v. Street, 938 S.W.2d 33, 34 (Tex. 1997) (orig. proceeding); Flores v. Banner, 932 S.W.2d
500, 501 (Tex. 1996) (orig. proceeding); In re Flores, 53 S.W.3d 428, 430 (Tex. App.–

San Antonio 2001, orig. proceeding); see also In re Troiani, No. 13-17-00204-CV, 2017
WL 2806296, at *3 (Tex. App.—Corpus Christi June 27, 2017, orig. proceeding) (mem.

op.).

        The Court, having examined and fully considered the petition for writ of mandamus,

the record, and the applicable law, and having taken judicial notice of the appeal pending

in this Court in cause number 13-18-00648-CV, is of the opinion that relator has not met

her burden to obtain relief. Accordingly, we deny the petition for writ of mandamus and

the request for emergency relief.

                                                              DORI CONTRERAS
                                                              Chief Justice

Delivered and filed the
11th day of April, 2019.




                                                2